Citation Nr: 1218030	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  05-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left hand injury.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a disability manifested by numbness of the shoulders, arms, and chest.

4.  Entitlement to service connection for residuals of a dental trauma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to September 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Travel Board hearing was held before Veterans Law Judge John Ormond in January 2007.  Another Travel Board hearing was held before the undersigned Veterans Law Judge in June 2009.  Transcripts of both hearings were associated with the Veteran's claims file.  VA regulations provide that the Veterans Law Judge that conducts a hearing in a claim must participate in the final determination of the claim.  38 C.F.R. § 20.707.  However, Veterans Law Judge Ormond has since retired, and the Veteran has declined an opportunity for another hearing pursuant to 38 C.F.R. § 20.717, and the Veteran's claims are now assigned to Veterans Law Judge Kane.  

This case was previously before the Board in May 2007, March 2009, and March 2010, wherein it was remanded for additional due process considerations and development. The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the March 2010 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDINGS OF FACT

1.  There is no competent and persuasive evidence that the Veteran has residuals of a left hand injury.

2.  There is no competent and persuasive medical evidence of record relating the Veteran's right shoulder disability to his service.

3.  There is competent and persuasive evidence of record relating the Veteran's complaints of numbness of the shoulders, arms, and chest to his service.

4.  There is competent and persuasive medical evidence of record relating the Veteran's residuals of a dental trauma to his service.  


CONCLUSIONS OF LAW

1.  Residuals of a left hand injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A disability manifested by numbness of the shoulders, arms, and chest was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Residuals of a dental trauma were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in January 2003, August 2003, and May 2007 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in 2003, 2005, and 2010 in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluations to determine the nature and etiology of any disabilities.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In summary, the Veteran testified at his June 2009 hearing before the undersigned that he was involved in a motor vehicle accident in 1986, for which he is service-connected for a back disability related to the accident.  The Veteran testified that he attributed his numbness, right shoulder disability, and left hand disability to his motor vehicle accident.  He also had a left hand injury where a trunk closed on the hand.

Analysis

Residuals of a Left Hand Injury and a Right Shoulder Disability

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of a left hand injury and a right shoulder disability.

The Veteran's February 2003 VA examination report indicates that he complained of bilateral morning stiffness and numbness of the arms that lessened with movement throughout the day, but he attributed those complaints to his service-connected thoracic spine disorder.  

At a September 2003 VA examination, he had complaints of right shoulder pain, and x-rays showed mild degenerative joint disease of the right acromioclavicular joint; neurosensory and strength testing were normal and there was no evidence of muscle atrophy.  At a March 2005 VA examination, the Veteran had abnormal muscular movements and posture, which were found to be without basis; the VA examiner noted that the Veteran's examinations were without objective physical findings and no more than minimal joint changes.  His reflexes were normal, and there was no evidence of muscle atrophy or decreased motion; the VA examiner concluded that there was no physiological or objective cause for the Veteran's symptoms.  

At his more recent, July 2010 VA examination, the Veteran reported treatment after the 1986 motor vehicle accident, and that he complained of musculoskeletal back pain and upper extremity paresthesias at the time of the accident, and a history of a left wrist and hand crush injury.  However, the July 2010 VA examiners concluded that the Veteran's facial and extremity numbness was not neurological; there was no evidence of a spinal cord or peripheral nerve injury due to his in-service motor vehicle accident, and EMG testing was negative.  The Veteran's complaints were determined to be psychogenic in nature and unrelated to his in-service injury, particularly in light of the absence of a cranial nerve or cervical spine injury.  

The July 2010 VA examiners also found that the Veteran had no residuals of a left wrist and hand crush injury; other than a faint and asymptomatic scar, there was no evidence of any residuals of a left wrist or hand injury.  There was no current disability with which the examiner could link any residuals of a left hand injury.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Service treatment records indicate that the Veteran was treated in May 1986 for his left hand; a May 1986 service treatment record indicates that the Veteran reported trauma to the left hand, but that evaluation was normal except for an abrasion.  

January 2007 Kaiser Permanente treatment records indicate that the Veteran had a soft tissue injury of the shoulder girdle, with recurrent muscle spasm and left shoulder laxity, but these findings are based on a history as provided by the Veteran, and in this case for the most part the Veteran's records show that neurological and musculoskeletal evaluations have been normal.  Significantly, the examining provider at Kaiser did not associate the Veteran's symptoms with his military service.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed residuals of a left hand injury or a right shoulder disability during or as a result of his service in the military.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his left hand and right shoulder symptoms, but not to provide a diagnosis or link his symptoms to his service.  

Based on the above, the Board finds the Veteran's history of relating his claimed residuals of a left hand injury and a right shoulder disability to his service are not credible.  On the various examinations during service detailed above, he complained of a variety of symptoms, but he had no related complaints at the time of his in-service accident, and none of his symptoms have been objectively demonstrated.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection, and the Veteran does not allege that his residuals of a left hand injury and a right shoulder disability are related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the July 2010 VA examinations must be given great probative weight because the VA examiners' opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service medical treatment records; the VA examiners also provided rationales for the opinions provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not have residuals of a left hand injury and a right shoulder disability attributable to active service or service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Manifested by Numbness

An in-service, May 1986 consultation report indicates that despite the Veteran's sudden onset of complaints of spasm, pain, numbness and weakness, all neurological and physical evaluations were normal, as were x-ray; the assessment was musculoskeletal pain syndrome.  

In summary, a March 2005 VA examination showed that the Veteran's examinations were without objective physical findings and no more than minimal joint changes.  His reflexes were normal, and there was no evidence of muscle atrophy or decreased motion; the VA examiner concluded that there was no physiological or objective cause for the Veteran's symptoms.  At his more recent, July 2010 VA examination, the Veteran reported treatment after the 1986 motor vehicle accident, and that he complained of musculoskeletal back pain and upper extremity paresthesias at the time of the accident, and a history of a left wrist and hand crush injury.  However, the July 2010 VA examiners concluded that the Veteran's extremity numbness was not neurological; there was no evidence of a spinal cord or peripheral nerve injury due to his in-service motor vehicle accident, and EMG testing was negative.  The Veteran's complaints were determined to be psychogenic in nature and unrelated to his in-service injury, particularly in light of the absence of a cranial nerve or cervical spine injury.  Likewise, the July 2010 VA joints examination found that the Veteran did not have a disability manifested by numbness that could be attributed to the Veteran's injury in service.  

On the other hand, although it is true that the 2002 EMG did not show radiculopathy, it did show some abnormalities of the right rhomboid muscle, which could be due to C5, but, since the other C5 muscles were normal, was more likely due to local trauma in that area from the Veteran's "remote injury."  The only injury discussed on that report was the in-service motor vehicle accident.  A Kaiser January 2004 progress note indicated that the Veteran had weakness of the periscapular muscles on the right and found chronic neurological residuals, without specifying what nerves were affected.  A March 2004 Kaiser record indicates that the Veteran's chronic pain was more than likely due to a chronic soft tissue source of pain from his 1986 motor vehicle accident.  

The July 2010 VA examiner concluded that with no evidence of cord or peripheral nerve injury, he could not explain the Veteran's complaints.  The examiner did diagnose cervicothoracic spine myofascial pain with subjective changes in sensation. 

In looking at the Veteran's medical history, it must be noted that in 1987 he complained of tingling in the right shoulder and numbness of the hands.  

Both in-service and since the Veteran has complained of back pain in the mid-back area, between the shoulder blades.  This is anatomically where the thoracic spine is located, and he is service-connected for thoracic strain and evaluated as 20 percent disabling under Diagnostic Code 5237.  Ratings under that code compensate for symptoms such as loss of range of motion, muscle spasm, and any associated functional loss.  However, the rating criteria clearly state that any neurological symptoms are to be rated separately.  The question here is whether the Veteran has such symptoms - or any other symptoms - which should be separately compensated.

It is clear that the medical professionals are unable to agree on the etiology of the Veteran's complaints.  The doctors who examined him for physical manifestations concluded it was a psychological problem since there were few objective findings; the VA mental health examiner rendered no diagnosis and stated the Veteran has physical medical problems stemming from the in-service motor vehicle accident.  What is clear is that both during service and since starting in 1987, the Veteran has consistently and repeatedly sought medical treatment for complaints of numbness.  

Despite the inability to medically pinpoint the etiology of the Veteran's complaints, there is evidence which weighs in the Veteran's favor.  During service he was diagnosed with musculoskeletal pain syndrome and the VA examiner in 2010 diagnosed cervicothoracic spine myofascial pain.  Therefore, the Veteran's complaints in service and more than 20 years later were essentially diagnosed as the same thing - a pain syndrome.  VA does not grant service connection for pain, standing alone, without underlying disability, but in this case there are at least some objective findings that lend credence to the Veteran's complaints.  The first is the repeated findings of muscle tightness and extreme pain in the area around the shoulder blades; this was objectively shown in attempts to provide the Veteran MRI and EMG tests.  The second is that the EMG did show changes in the area of the rhomboid muscle - the exact area the Veteran has been complaining of.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes he is entitled to service connection for a disability manifested by numbness of the shoulders and arms.  Since the EMG indicated the abnormalities were in the rhomboid muscle and identified it as one of the C5 muscles, it is reasonable to service connect impairment of the upper radicular group - which involves the nerves from the 5th and 6th cervical and which affects, among other things, shoulder movement.  See Diagnostic Code 8510.


Residuals of Dental Trauma

Based on the evidence of record, the Board finds that there is sufficient evidence in favor of the Veteran's claim of entitlement to service connection for residuals of a dental trauma.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service medical records do not show that the Veteran complained of or was treated for a dental trauma during his military service, and that the Medical Board report at separation had no related findings.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Likewise, the Board also acknowledges that the Veteran did not make any complaints specifically related to his alleged dental trauma prior to his discharge, and that there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).  However, the Board notes that the Veteran repeatedly reported that he sought treatment for his teeth at the Saginaw VAMC in 1987, but that efforts to retrieve those records were unsuccessful, as the records were reported to the National Personnel Records Center (NPRC) in March 2005 as having been destroyed.

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303 specifically permit a grant of service connection so long as there is competent medical evidence establishing the necessary link to service.  Of note, the July 2010 VA dental examination report indicates that the VA examiner found that the Veteran had lost teeth, with paresthesia of the mandibular and maxillary divisions of the 5th cranial nerve, secondary to trauma from a motor vehicle accident.  The VA examiner found that the Veteran's 1987 dental appointments were confirmed, despite the missing treatment records, and that if the trauma in fact occurred as the Veteran described it, it was reasonable that the paresthesia of the mandibular and maxillary divisions of the 5th cranial nerve could have been damaged.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  Considering the description of the accident in the service treatment records, the Veteran's account of it is at least plausible. 

Accordingly, the evidence in this case is in equipoise, with both favorable and unfavorable evidence on record.  Under the law, when after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 1991).  In addition, when all of the evidence is assembled, the VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  With the resolution of reasonable doubt in the Veteran's favor, service connection for residuals of a dental trauma is granted.  


ORDER

Entitlement to service connection for residuals of a left hand injury is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a disability manifested by numbness of the shoulders, arms, and chest is granted. 

Entitlement to service connection for residuals of a dental trauma is granted.




____________________________________________
MICHELLE L. KANE	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


